Citation Nr: 1129515	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD, depression, refractive error, skin disability, and prostatitis.  The Veteran filed a notice of disagreement in August 2008 and a statement of the case was issued in June 2009.  The Veteran filed a substantive appeal in August 2009 with regard to the only the PTSD issue.  Thus, the Board does not have jurisdiction of the other issues addressed in the July 2008 rating decision.  The Veteran testified at a Board hearing in February 2010; the transcript is of record.  

The United States Court of Appeals for Veterans Claims has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the RO denied entitlement to service connection for depression in the July 2008 rating decision and the Veteran did not perfect an appeal with regard to this issue.  Thus, the Board will limit its consideration to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center.  VA will notify the Veteran if further action is required on his part.



REMAND

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Service personnel records show that the Veteran served in Vietnam from May 1969 to February 1970.  His service personnel records reflect that he participated in the TET 69 Counteroffensive Campaign.  His principal duty was part specialist and he was with the 177th Aviation Company.  The Veteran testified that he was with a helicopter supply company during his period of service in Vietnam, specifically the 177th Helicopter Company.  His unit performed maintenance and service on helicopters.  He has testified that his unit was exposed to rocket attacks, and that his truck was shot at when he had to travel to the Air Force for parts.

Initially, the RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  In light of the regulation changes, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service.

At the Board hearing the Veteran testified that he sought psychiatric treatment at the San Juan VA Medical Center (VAMC) in 1971 or 1972.  An attempt should be made to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also testified that he sought psychiatric treatment with Dr. Hugo Martinez in Arecibo in or about 2002.  An attempt should be made to obtain the Veteran's treatment records from this medical provider.

Accordingly, the case is REMANDED for the following actions:

1.  Treatment records from the San Juan VAMC for the period January 1, 1971 to the present should be requested.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Upon obtaining an appropriate release, the Veteran's treatment records should be requested from Dr. Hugo Martinez.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should be advised that the Veteran served in Vietnam from May 1969 to February 1970; was a part specialist with the 177th Aviation Company; and, participated in the TET 69 Counteroffensive Campaign.

The examiner should provide an opinion as to whether any diagnosed PTSD is due to his fear of hostile military or terrorist activity during service.  If an opinion cannot be rendered without resorting to speculation as to the etiology of his PTSD, the examiner should discuss in detail why an opinion cannot be offered.

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

4.  After completion of the above, the RO should review the expanded record and readjudicate the claim of service connection for PTSD, to include under the provisions of 38 C.F.R. § 3.304(f)(3) (2010) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



